Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-5, 8, 11, 13-16, 18, 20, and 22-28 are pending.
Claim 21 is cancelled, and claims 2, 6, 7, 9, 10, 12, 17 and 19 were previously cancelled. 
Claims 1, 3, 8, 14, and 24 are amended.

Response to Arguments
Applicant’s amendments and arguments, see response filed November 17, 2021, Applicant’s amendment to claim 24 with respect to the claim objection and cancellation of claim 21 with respect to the Section 112 rejection have rendered the objection and rejection moot. As such, the claim objection and Section 112 rejection have been withdrawn. 
Applicant's arguments Section 101 rejection have been fully considered but they are not persuasive. Applicant argues that the claimed technology solves a problem in the art of "protecting a customer's privacy while delivering a useful and relevant digital product experience, and providing a good user experience" to customers. While the claims do not recite that the product database does not include information regarding the user account, this does not appear to be a technological improvement, but rather is a recitation of common database designs in view of privacy and security concerns, and does not amount to significantly more than the abstract idea. Applicant argues that the useful and relevant content is not advertising, but that statement is contradicted by paragraph [0054] of the application as filed, which notes that advertising may be requested as part of a pre-purchase experience or post-purchase experience. While applicant argues that the claims as amended do not recite an abstract idea, the arguments do not distinguish the claims from the asserted abstract idea in the rejection. In view of the foregoing, the arguments are not persuasive. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-5, 8, 11, 13-16, 18, and 20-28 are rejected under 35 USC § 101. Claims 1, 3-5, 8, 11, 13-16, 18, and 20-28 are rejected because the claimed invention is directed to an abstract idea without significantly more. Representative claim 1 recites “identify a product by a unique identifier that identifies a product item at a first time … by the customer associated with a user account; request an experience for the product having the unique identifier …, the product experience service … for tracking a purchase status of the product; receive a pre-purchase product experience … … when there is no record of a previous purchase of the product item that is identified by the unique identifier …; display the pre-purchase product experience; identify the product by the unique identifier at a second time; request an experience from the product experience service … for the unique identifier for the product after being identified at the second time, wherein the product experience service does not include information regarding the user account; receive a post-purchase product experience when there is a record of the previous purchase of the product item …, wherein the post-purchase product experience is different than the pre-purchase product experience; and display the post-purchase product experience”. 
1 
This judicial exception is not integrated into a practical application. In particular, claim 1 recites the following additional elements: a non-transitory computer readable medium, a computer system, and a product experience service located at a server, a product database. However, these additional elements, individually or in combination, do not integrate the exception into a practical application. Rather the invocation of the additional elements amount to merely recites the words ‘‘apply it’’ (or an equivalent) with the judicial exception, and does no more than generally link the use of a judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claim 1 is directed to an abstract idea.
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements, individually and in combination, are merely 
Claims 8 and 14 are parallel in nature to claim 1. While claim 8 recites a client device, and claim 14 recites a system comprising at least one processor and a computer readable medium, those additional elements are also recited at a high level of generality that does not meaningfully limit the abstract idea. Accordingly, claims 8 and 14 are rejected as being directed towards ineligible subject matter based upon the same analysis above.
Dependent claims 3-5, 11, 13, 15, 16, 18, and 20-28 merely further limit the abstract idea and are thereby considered to be ineligible. 
Dependent claims 3 and 15 further limit the abstract idea of “customer relationship management” by introducing the element of identifying compatible products from the product experience service, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningfully limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claims 3 and 15 are also non-statutory subject matter.
Dependent claims 4 and 16 further limit the abstract idea of “customer relationship management” by introducing the element of identifying previously purchased products, which does 
Dependent claim 5 further limits the abstract idea of “customer relationship management” by introducing the element of presenting information regarding allergy risks or sizing information, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningfully limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claim 5 is also non-statutory subject matter.
Dependent claims 11, 13, and 20 further limit the abstract idea of “customer relationship management” by introducing the element of determining a purchase status of a product, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningfully limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claims 11-13 and 20 are also non-statutory subject matter.
Dependent claim 13 further recite the additional element of a product database, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningfully limitations beyond generally linking the use of the abstract idea to a particular technological environment. Accordingly, claim 13 is ineligible.
Dependent claim 18 further limits the abstract idea of “customer relationship management” by introducing the element of sending a pre-purchase product experience to a second user account, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningfully limitations beyond generally linking the 
Dependent claim 19 further limits the abstract idea of “customer relationship management” by introducing the element of displaying a promotional notice, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningfully limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claim 19 is also non-statutory subject matter.
Dependent claim 22 further limits the abstract idea of “customer relationship management” by introducing the element of providing a user with a virtual reality experience involving the product, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningfully limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claim 22 is also non-statutory subject matter.
Dependent claim 23 further limits the abstract idea of “customer relationship management” by introducing the element of reading an NFC tag affixed to the product to learn the product identification and that the product has been purchased, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningfully limitations beyond generally linking the use of the abstract idea to a particular technological environment. That is, the claim does not relate to any improvement in the technology. Therefore, dependent claim 23 is also non-statutory subject matter.
 Dependent claim 24 further limits the abstract idea of “customer relationship management” by introducing the element of the source other than the product experience service a local store on the computing system, which does not include an improvement to another technology or technical 
Dependent claim 25 further limits the abstract idea of “customer relationship management” by introducing the element of the pre-purchase product experience and the post-purchase product experience include different media that is stored at the product database, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningfully limitations beyond generally linking the use of the abstract idea to a particular technological environment. That is, the claim does not relate to any improvement in the technology. Therefore, dependent claim 25 is also non-statutory subject matter.
Dependent claim 26 further limits the abstract idea of “customer relationship management” by introducing the element of the source other than the product experience service is a server accessible by the computing system that stores user account information, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningfully limitations beyond generally linking the use of the abstract idea to a particular technological environment. That is, the claim does not relate to any improvement in the technology. Therefore, dependent claim 26 is also non-statutory subject matter.
Dependent claim 27 further limits the abstract idea of “customer relationship management” by introducing the element of the product experience service does not associate the product serial number or record of purchase with user account information, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningfully limitations beyond generally linking the use of the abstract idea to a 
Dependent claim 28 further limits the abstract idea of “customer relationship management” by introducing the element of sending a list of identifiers for products compatible with the product identified in the first request, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningfully limitations beyond generally linking the use of the abstract idea to a particular technological environment. That is, the claim does not relate to any improvement in the technology. Therefore, dependent claim 28 is also non-statutory subject matter.
Claims 3-5, 11, 13, 15, 16, 18, and 20-28 do not integrate the judicial exception into a practical application and do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The dependent claims recite additional elements including: an experience using augmented reality, a virtual reality experience, a NFC tag, and a server. However, these additional elements, individually or in combination, do not integrate the exception into a practical application. Rather the invocation of the additional elements amount to merely recites the words ‘‘apply it’’ (or an equivalent) with the judicial exception, and does no more than generally link the use of a judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Rather, the additional elements, individually and in combination, recite well-understood, routine, and conventional activity and are merely being used to apply the abstract idea to a technological environment. That is, the additional elements recite generic computer components used in a generic manner, and nothing in the claims improves a technological field of endeavor. Thus, dependent claims 3-5, 11, 13, 15, 16, 18, and 20-28 are directed to an abstract idea.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8, 11, 13, 14, 20 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2012/0271712 to Katzin et al. 
With regards to claims 1 and 14, Katzin et al. teaches causing the computing system to: 
identify a product by a unique identifier that identifies a product item at a first time by the computing system operated by the customer associated with a user account (paragraph [0074], “FIGS. 2A-2D illustrate capturing a product identifier and purchasing. In some implementations, a server may transform product identification information about a product via various components into consumer-friendly product offer information and enable one-tap product purchases. For example, the server obtains information 215, about product 210 via product identifier 205 that was scanned by mobile device 201. The server may transform this product identifier information into detailed product information 220, such as price and product description, as well as coupons and promotions 225, advertisements, etc.”; paragraph [0109], “In some implementations, the system may capture a product identifier, e.g., 401. The system may obtain product information about the product, and display the product information for the user.”); 
request an experience for the product having the unique identifier from a product experience service located at a server, the product experience service being in communication with the product database for tracking a purchase status of the product (paragraph [0066], “In some implementations, the server may utilize the capture information about the product identification associated with the 
receive a pre-purchase product experience from the product experience service located at the server when there is no record of a previous purchase of the product item that is identified by the unique identifier at a-the product database (paragraph [0074], “The server may provide pricing information 230 on the product and/or related and/or similar products and may provide the user an option to purchase the product on the spot and/or at competing merchants.”; paragraph [0083], “Database 266, which may be part of an inventory system, can be updated based on the detection by the anti-theft device of the anti-theft tag. After a consumer scans an item and purchases it on his or her own mobile device in the store, the database may place a “sold but still in store” marker in a database entry corresponding to the item.”; paragraph [0110], “The system may query a product records database for product information based on the product identifier and/or the client identifier and/or the user identifier, e.g., 505. If the system does not find a match for the product in the database, e.g., 510, option “No,” the system may generate and return an error message and initiate error handling procedures, e.g., 515. If the system finds a match, e.g., 510, option “Yes,” for the product in the product records database, the system may obtain product information corresponding to the product from the database, e.g., 520. The system may determine, based on the information obtained from the database, whether any special promotions are available for the product, e.g., 525. If there are no special promotions available, e.g., 525, option “No,” the system may provide the bare product information for the user, e.g., 530. If there are special promotions available, e.g., 525, option “Yes,” the system may provide the product information as well as the promotional information for 
display the pre-purchase product experience (paragraph [0074], “The server may provide pricing information 230 on the product and/or related and/or similar products and may provide the user an option to purchase the product on the spot and/or at competing merchants.”); 
identify the product by the unique identifier at a second time (paragraph [0074], “FIGS. 2A-2D illustrate capturing a product identifier and purchasing. In some implementations, a server may transform product identification information about a product via various components into consumer-friendly product offer information and enable one-tap product purchases. … In some implementations, the system may provide a proof of purchase for the user, such as through button 235 to view such information, so that the user can provide a proof of purchase to a store employee or scanner should it become necessary.”; paragraph [0109], “In some implementations, the system may obtain (an updated, e.g., if the user is modifying a prior purchase) purchase confirmation receipt, e.g., 425, and may display the obtained purchase confirmation receipt for the user.”); 
request an experience from the product experience service located at the server for the unique identifier for the product after being identified at the second time (paragraph [0074], “In some implementations, the system may provide a proof of purchase for the user, such as through 
receive a post-purchase product experience when there is a record of the previous purchase of the product item at the product database (paragraph [0076], “FIG. 2E illustrates the an electronic receipt to automatically disarm a store anti-theft system. Mobile device 201, with rear-facing camera 253 and network interface 254, has display 255. The display shows electronic receipt 252 with confirmation barcode 251. Confirmation barcode 251 holds a code that corresponds to the receipt. Additionally, digital certificate 256 corresponds to the receipt. The electronic receipt associates the product identifier, the store, and the purchase transaction.”), wherein the post-purchase product experience is different than the pre-purchase product experience (paragraph [0109], “In some implementations, the system may obtain (an updated, e.g., if the user is modifying a prior purchase) purchase confirmation receipt, e.g., 425, and may display the obtained purchase confirmation receipt for the user.”); and 


With regards to claim 8, Katzin et al. teaches:
receiving, from a client device, by a product experience service located at a server, a first request for a product experience for a product identified in the first request, wherein the first request does not identify a user account (paragraph [0074], “FIGS. 2A-2D illustrate capturing a product identifier and purchasing. In some implementations, a server may transform product identification information about a product via various components into consumer-friendly product offer information and enable one-tap product purchases. For example, the server obtains information 215, about product 210 via product identifier 205 that was scanned by mobile device 201. The server may transform this product identifier information into detailed product information 220, such as price and product description, as well as coupons and promotions 225, advertisements, etc.”; paragraph [0109], “In some implementations, the system may capture a product identifier, e.g., 401. The system may obtain product information about the product, and display the product information for the user.”);
determining that the product has not been previously purchased when there is no record of a previous purchase of the product at a product database that is in communication with the product experience service, wherein the product database does not identify the user account, the product database for tracking a purchase status of the product (paragraph [0066], “In some implementations, the server may utilize the capture information about the product identification associated with the product to identify the product that the user desires to learn about.”; paragraph [0074], “For 
based on the determination that the product has not been previously purchased, retrieving a pre-purchase product experience stored in the product database paragraph [0074], “The server may provide pricing information 230 on the product and/or related and/or similar products and may provide the user an option to purchase the product on the spot and/or at competing merchants.”; paragraph [0083], “Database 266, which may be part of an inventory system, can be updated based on the detection by the anti-theft device of the anti-theft tag. After a consumer scans an item and purchases it on his or her own mobile device in the store, the database may place a “sold but still in store” marker in a database entry corresponding to the item.”; paragraph [0110], “The system may query a product records database for product information based on the product identifier and/or the client identifier and/or the user identifier, e.g., 505. If the system does not find a match for the product in the database, e.g., 510, option “No,” the system may generate and return an error message and initiate error handling procedures, e.g., 515. If the system finds a match, e.g., 510, option “Yes,” for the product in the product records database, the system may obtain product information corresponding to the product from the database, e.g., 520. The system may determine, based on the information obtained from the database, whether any special promotions are available for the product, e.g., 525. If there are no special promotions available, e.g., 525, option “No,” the system may provide the bare product information for the user, e.g., 530. If there are special promotions available, e.g., 525, option “Yes,” the system may provide the product information as well as the promotional information for the user, e.g., 535. In some implementations, the system may obtain a purchase request from the user.”), the product database does not include information 
sending the pre-purchase product experience in response to the first request to the client device (paragraph [0074], “The server may provide pricing information 230 on the product and/or related and/or similar products and may provide the user an option to purchase the product on the spot and/or at competing merchants.”); 
receiving a second request for a product experience for the product identified in the second request, wherein the second request does not identify a user account (paragraph [0066], “In some implementations, the server may utilize the capture information about the product identification associated with the product to identify the product that the user desires to learn about.”; paragraph [0074], “For example, the server obtains information 215, about product 210 via product identifier 205 that was scanned by mobile device 201. The server may transform this product identifier information into detailed product information 220, such as price and product description, as well as coupons and promotions 225, advertisements, etc.”; paragraph [0084], “A technical advantage of the distinction between the “sold but still in store” and “sold and delivered” is that an item can be tracked with greater precision. If an item is missing, the store can better reconcile whether an item was purchased and simply left behind in the store.”); 

based on the determination that that product has been previously purchased, retrieving a post-purchase product experience stored in the product database (paragraph [0076], “FIG. 2E illustrates the an electronic receipt to automatically disarm a store anti-theft system. Mobile device 201, with rear-facing camera 253 and network interface 254, has display 255. The display shows electronic receipt 252 with confirmation barcode 251. Confirmation barcode 251 holds a code that corresponds to the receipt. Additionally, digital certificate 256 corresponds to the receipt. The electronic receipt associates the product identifier, the store, and the purchase transaction.”; paragraph [0109], “In some implementations, the system may obtain (an updated, e.g., if the user is 
sending the post-purchase product experience that is different than the pre-purchase product experience in response to the second request to the client device (paragraph [0109], “In some implementations, the system may obtain (an updated, e.g., if the user is modifying a prior purchase) purchase confirmation receipt, e.g., 425, and may display the obtained purchase confirmation receipt for the user.”).

With regards to claim 11, Katzin et al. teaches the determining that the product has not been previously purchased includes determining that the product identified in the first request has a status of unpurchased (Fig. 1, paragraph [0064], “FIG. 1 is a block diagram illustrating example aspects of in-person one-tap purchasing. In some implementations, a user, e.g., 101, may desire to purchase products, services and/or other offerings (“products”) in-person. The user may enter entrance 102, into a building storefront, warehouse, show venue, outdoor market, lumberyard, or other retail store to purchase a product. The user inspects products available at the store in aisle 103 in person and may desire to learn more about a product. The user scans product 105 using client device 104 a.”; paragraph [0065], “For example, the user may capture information about a product identification (e.g., barcode, RFID, QR code) associated with the product. The user may obtain an image, a video, a live stream, etc. of the product identification associated with the product. Client device 104 a provides the obtained information to a server. The client device may send a server a (Secure) HyperText Transfer Protocol (HTTP(S)) POST/GET message, electronic mail message, Short Messaging Service (SMS) message, HTTP/Real Time Streaming Protocol (RTSP) video stream, etc., including the captured information about the product identification associated with the product.”), wherein the product experience service determines that the pre-purchase product experience should 

With regards to claim 13, Katzin et al. teaches after sending the pre-purchase product experience to the client device, receiving a purchase status update indicating that the product was purchased (paragraph [0083], “Database 266, which may be part of an inventory system, can be updated based on the detection by the anti-theft device of the anti-theft tag. After a consumer scans an item and purchases it on his or her own mobile device in the store, the database may place a “sold but still in store” marker in a database entry corresponding to the item.”), wherein the purchase status update does not identify a user account (paragraph [0169], “In one embodiment, the database component 819 includes several tables 819 a-j. A User table 819 a may include fields such as, but not limited to: user_id, applicant_id, firstname, lastname, address_line1, address_line2, dob, ssn, credit_check_flag, zipcode, city, state, account_params_list, account_mode, account_type, account_expiry, preferred_bank_name, preferred_branch_name, credit_report, and/or the like.”; paragraph [0171], “In an alternative embodiment, these tables have been decentralized into their own databases and their respective database controllers (i.e., individual database controllers for each of the above tables).”); and 
identifying the product as purchased in the product database (paragraph [0083], “After a consumer scans an item and purchases it on his or her own mobile device in the store, the database 

With regards to claim 20, Katzin et al. teaches in association with the receipt of the post-purchase product experience, download a receipt for the purchase of the product (paragraph [0072], “The server provides the purchase confirmation receipt to client device 108 b. In some implementations, the user may desire to immediately exit the store after purchasing a product via the app.”); and 
store the receipt by the client device (paragraph [0073], “Purchase identifier 108 c includes a barcode, but other purchase identifiers can include a QR code, an image of a receipt, a video of a purchase action, etc. The user may utilize such confirmations of the purchase as proof at the exit of the store. Accordingly, in some implementations, the user may skip a checkout line at the store altogether and gain efficiency in the shopping experience.”).

With regards to claim 27, Katzin et al. teaches the product experience service does not associate the product serial number or record of purchase with user account information (paragraph [0083], “Database 266, which may be part of an inventory system, can be updated based on the detection by the anti-theft device of the anti-theft tag. After a consumer scans an item and purchases it on his or her own mobile device in the store, the database may place a “sold but still in store” marker in a database entry corresponding to the item.”), wherein the purchase status update does .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 15, 18, 24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2012/0271712 to Katzin et al. in view of U.S. Patent Application Publication No. 2013/0059534 to Sobalvarro et al.
With regards to claims 3 and 15, Katzin et al. teaches a source is only accessible to the user account (paragraph [0104], “Based on the GPS location of the user, the IPOT may determine the context of the user (e.g., whether the user is in a store, doctor's office, hospital, postal service office, etc.). Based on the context, the user app may present the appropriate fields to the user, from which the user may select fields and/or field values to send as part of the purchase order transmission”; paragraph [0105], “In some implementations, the records may be sent in a Health Insurance 
receive compatible product identifiers with the pre-purchase product experience (paragraph [0005], “Further, any number of NFC RFID tags may be associated with any desired products, allowing NFC-enabled devices to read or scan the NFC RFID tags and access data or information provided by the NFC RFID tags, which may be associated with products optionally coupled to the NFC RFID tags.”; paragraph [0006], “The invention relates to a system and method for simplifying the installation of a mobile application using a tag/code—such as a NFC tag or QR code—and reusing the tag/code to retrieve additional information.”); 
look up the compatible product identifiers in association with a user account (paragraph [0030], “Brands can utilize a MTS system to provide customized content to be accessed by consumers who use a MTS software application. Brands can further have access to data and analytics on consumer use of a MTS system related to the brands' products. For example, brand content 208 can be provided by a brand and any data associated with NFC RFID tag 204, such as scan times, location, consumer information, product information and the like, and can be housed on database 210.”); and
identify compatible products in the pre-purchase product experience when any of the compatible product identifiers are identified in association with the user account (paragraph [0030], “Further, as shown in exemplary FIG. 2, user information may be transmitted via MTS software application 206 to database 210 and database 210 may provide desired content to a user through software application 206. Such data transfer may take place over any available or desired network. 
This part of Sobalvarro et al. is applicable to the system of Katzin et al. as they both share characteristics and capabilities, namely, they are directed to improving product information systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of presenting related product information as disclosed by Katzin et al. to include the compatible product information as taught by Sobalvarro et al.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Katzin et al. in order to provide all of the desired information a consumer requires to target a specific type of consumer or reflect a change in the product (see paragraph [0004] of Sobalvarro et al.).

With regards to claim 18, Katzin et al. teaches fails to explicitly teach, but Sobalvarro et al. teaches: after presenting the pre-purchase product experience, send the pre-purchase product experience to a second user account (paragraph [0027], “Also, users of a MTS system could share any desired product information directly with other parties or select groups, purchase a product online, share product information on a social network and otherwise receive, transmit or communicate data related to a product or service, for example through use of MTS software application 110 and any desired network, for example the Internet.”).
This part of Sobalvarro et al. is applicable to the system of Katzin et al. as they both share characteristics and capabilities, namely, they are directed to improving product information systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of presenting related product information as disclosed by Katzin et al. to include the compatible product information as taught by Sobalvarro et al.  One of 

With regards to claim 24, Katzin et al. teaches fails to explicitly teach, but Sobalvarro et al. teaches the source other than the product experience service is a local storage on the computing system. (paragraph [0032], “Additionally, a database may house data and information related to a brand/administration system 210 that may be utilized. Select data can also be stored locally on the mobile or other device.”).
This part of Sobalvarro et al. is applicable to the system of Katzin et al. as they both share characteristics and capabilities, namely, they are directed to improving product information systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of presenting related product information as disclosed by Katzin et al. to include the compatible product information as taught by Sobalvarro et al.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Katzin et al. in order to provide all of the desired information a consumer requires to target a specific type of consumer or reflect a change in the product (see paragraph [0004] of Sobalvarro et al.).

With regards to claim 26, Katzin et al. teaches fails to explicitly teach, but Sobalvarro et al. teaches the source other than the product experience service is a server accessible by the computing system that stores user account information (paragraph [0032], “The MTS content system 208 can be a web server infrastructure that can provide MTS content to a MTS application.”; paragraph 
This part of Sobalvarro et al. is applicable to the system of Katzin et al. as they both share characteristics and capabilities, namely, they are directed to improving product information systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of presenting related product information as disclosed by Katzin et al. to include the compatible product information as taught by Sobalvarro et al.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Katzin et al. in order to provide all of the desired information a consumer requires to target a specific type of consumer or reflect a change in the product (see paragraph [0004] of Sobalvarro et al.).
 
Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2012/0271712 to Katzin et al. as applied to claims 1 and 14 above, and further in view of U.S. Patent No. 6,412,012 to Bieganski et al.
With regards to claims 4 and 16, Katzin et al. teaches presenting a user with a plurality of types of product, but fails to explicitly teach product compatibility information. However, Bieganski et al. teaches 
prior to displaying the pre-purchase product experience, determine if the product identified at the first time is compatible with any products previously purchased by the user account (col. 7, lines 25-32, “There are many different ways to determine recommendation sets 201, shopping sets 202, history sets 203, and item compatibility rules 204. Each of the sets and rules is based on a universal Set of items that defines the products, services, or other goods that customers may buy or 
when it is determined that the product identified at the first time is compatible with a previously purchased product, identify the previously purchased product in the pre-purchase product experience (col. 1, lines 47-58, “In another embodiment, the invention is directed to a method of producing a compatibility filtered and weighted recommendation to a user, the method using a computer having a processing system having one or more sets of processors, and an input/output interface. The method includes receiving applicable data, using the processing system, including i) user preference data, and ii) item compatibility rules, and producing, using the processing system, a compatibility-aware recommendation output set using the user preference data and the item compatibility rules.”).
This part of Bieganski et al. is applicable to the system of Katzin et al. as they both share characteristics and capabilities, namely, they are directed to improving product information systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of presenting product information as disclosed by Katzin et al. to include the compatible product information as taught by Bieganski et al. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Katzin et al. in order to anticipate real customer interests (see col. 6, lines 23-34 of Bieganski et al.).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2012/0271712 to Katzin et al. as applied to claims 1 and 14 above, and further in view of U.S. Patent Application Publication No. 2014/0006128 to Grigg et al.

This information of Grigg et al. is applicable to the system of Katzin et al. as they both share characteristics and capabilities, namely, they are directed to presenting product information to a user. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of presenting product information as disclosed by Katzin et al to include the sizing information as taught by Grigg et al. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the system of Katzin et al. in order to provide a user a visual of product specifications so that a user may compare products and offers (see paragraphs [0078]-[0080] of Grigg et al.).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2012/0271712 to Katzin et al. as applied to claims 1 above, and further in view of U.S. Patent Application Publication No. 2017/0132841 to Morrison.
With regards to claim 22, Katzin et al. teach providing a variety of different types of post-purchase product experiences, but fail to explicitly teach a virtual reality experience involving the 
This part of Morrison is applicable to the system of Katzin et al. as they both share characteristics and capabilities, namely, they are directed to presenting product information to a user. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of presenting product information as disclosed by Katzin et al. to include the product shopping status as taught by Morrison. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Katzin et al. in order to allow user to provide a complete set of relevant user content (see paragraph [0063] of Morrison).

Claims 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2012/0271712 to Katzin et al. in view of U.S. Patent Application Publication No. 2015/0112826 to Crutchfield Jr.
With regards to claim 23, Katzin et al. teaches pre and post purchase product experience presentations, but fails to explicitly state that a product status is determined.  However, Crutchfield Jr teaches:
the identification of the product at the second time includes reading an NFC tag affixed to the product to learn the product identification and that the product has been purchased (paragraph 
wherein the request for the experience from the product experience service for the product after being identified at the second time includes a request for the post-purchase experience (paragraph [0242], “For Post-Sale Support (4), all relevant or helpful product literature, such as manuals, guides, or other documentation, may be automatically collected into the shopper's Passport account, and all post-sale interactions with the retailer's store, website, or support staff may be recorded in connection with the Passport account. Product recall, software update, routine maintenance notifications may be automatically directed to the shopper based on product purchases recorded in the Passport account.”). 
This part of Crutchfield Jr. is applicable to the system of Katzin et al. as they both share characteristics and capabilities, namely, they are directed to improving product information systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of presenting product information as disclosed by Katzin et al. to include the pre and post purchase product information as taught by Crutchfield Jr. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Katzin et al. in order to provide customers stage relevant information (see paragraph [0238]-[0242] of Crutchfield Jr.).


This part of Crutchfield Jr. is applicable to the system of Sobalvarro et al. as they both share characteristics and capabilities, namely, they are directed to improving product information systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of presenting product information as disclosed by Sobalvarro et al. to include the pre and post purchase product information as taught by Crutchfield Jr. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Sobalvarro et al. in order to provide customers stage relevant information (see paragraph [0238]-[0242] of Crutchfield Jr.).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2012/0271712 to Katzin et al. in view of U.S. Patent Application Publication No. 2017/0039613 to Kaehler et al. 
With regards to claim 28, Katzin et al. fails to teach, but Kaehler et al. teaches sending a list of identifiers for products compatible with the product identified in the first request (paragraph [0072], “The ONS transmits a data to the ARD regarding an offer for the same vacuum at a lower 
This part of Kaehler et al. is applicable to the system Katzin et al. as they both share characteristics and capabilities, namely, they are directed to improving product information systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of presenting product information as disclosed by Katzin et al. to include the pre and post purchase product status database for determining product sales status as taught by Kaehler et al. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Katzin et al. in order to provide customers stage relevant information (see paragraph [0005]-[0011] of Kaehler et al.).
	
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
EP 3200142 A1 by Pilarz discusses dual mode RFID product tags, with an NFC component function to obtain pre-purchase product information prior to selection for purchase and after purchase, for obtaining post -purchase functionality, such as, merchant or manufacturer incentive loyalty reward points, product warranty registration, etc.


THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D Schneider whose telephone number is (571)270-7120.  The examiner can normally be reached on Monday - Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571)272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/J.D.S./Examiner, Art Unit 3629                                                                                                                                                                                                        
/SANGEETA BAHL/Primary Examiner, Art Unit 3629                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Retrieved from: https://web.archive.org/web/20030519132836/http://www.realmarket.com/required/rappdigital4.pdf